Name: Commission Regulation (EEC) No 2915/80 of 11 November 1980 adjusting certain rates of refunds applicable to certain cereal and rice products exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 11 . 80 Official Journal of the European Communities No L 302/ 19 COMMISSION REGULATION (EEC) No 2915/80 of 11 November 1980 adjusting certain rates of refunds applicable to certain cereal and rice products exported in the form of goods not covered by Annex II to the Treaty THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ('), as last amended by Regulation (EEC) No 1 870/80 (2), and in particular the first sentence of the fourth subparagrah of Article 16 (2) thereof, Having regard to Council Regulation (EEC) No 1418 /76 of 21 June 1976 on the common organiza ­ tion of the market in rice (3 ), as last amended by Regu ­ lation (EEC) No 1871 /80 (4), and in particular the first sentence of the fourth subparagraph of Article 17 (2) thereof, Whereas Commission Regulation (EEC) No 2814/80 of 31 October 1980 (5 ), as amended by Regulation (EEC) No 2883/80 (6), fixed the rates of the refunds applicable as from 1 November 1980 to certain cereal and rice products exported in the form of goods not covered by Annex II to the Treaty ; whereas , owing to an error in calculation, incorrect amounts for certain cereals used for the manufacture of starch were fixed ; whereas, therefore, this error should be corrected, HAS ADOPTED THIS REGULATION : Article 1 The rates of refunds set out in the Annex to this Regu ­ lation shall replace those set out in Regulation (EEC) No 2883/80 in respect of the same basic products . Article 2 This Regulation shall enter into force on 12 November 1980 . At the request of the interested party it shall apply with effect from 7 November 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 November 1980 . For the Commission Ã tienne DAVIGNON Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2 ) OJ No L 184, 17 . 7 . 1980, p. 1 . (3 ) OJ No L 166, 25 . 6 . 1976, p. 1 . (&lt;) OJ No L 184, 17 . 7 . 1980, p. 4 . (5 ) OJ No L 292, 1 . 11 . 1980 , p. 36 . (6) OJ No L 298 , 7 . 11 . 1980 , p. 31 . No L 302/20 Official Journal of the European Communities 12. 11 . 80 ANNEX CCT heading No Description Rate of refund (ECU/ 100 kg) 10.01 A Common wheat, and meslin (mixed wheat and rye) :  For the manufacture of starch 7063 10.05 B Maize other than hybrid maize for sowing :  For the manufacture of starch 7-268